DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Status of Claims
This action is in response to the reply filed February 16, 2021.
Claims 1-2, 11-12, and 21 have been amended.
Claims 1-21 are currently pending and have been examined.
Response to Argument
The previous rejection under 35 USC 101 has been withdrawn in response to the submitted amendments. As discussed in Applicant’s remarks filed February 16, 2021 the instant claims, when taken as a whole, integrate the previously identified judicial exception into a practical application by using tracking cookies to provide an improvement to technology. 
Applicant’s remaining arguments filed February 16, 2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8-12, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yitschak et al. (U.S. P.G. Pub. 2010/0305984 A1), hereinafter Ben-Yitschak, in view of Kane et al. (U.S. P.G. Pub. 2009/0171754 A1), hereinafter Kane, in view of Tenorio (U.S. P.G. Pub. 2002/0174089 A1), hereinafter Tenorio.

Claim 1. 
Ben-Yitschak discloses a system comprising: 
one or more processors (Ben-Yitschak [0016] processor); and 
a memory coupled to the one or more processors, the memory storing data comprising instructions that, when executed by the one or more processors (Ben-Yitschak [0016] memory), causes the system to: 
receive a user request to access and perform a search at a first search website of multiple search websites (Ben-Yitschak [0024], [0028] search element; [0050], [0064], [0129] access travel planner; [0064], [0302] input search criteria; [0157], [0170], [0175], [0195], [0225] prices from a third party provider; [0160] APIs connect to Global Distribution System (GDS); [0300] pricing and availability sources may be a GDS or other suppliers not commercially available; [0328] independent provider pricing databases; [0331] hotel databases or websites; [0334] search elements consults supplier website);
in response to receiving the user request, obtain authentication information to grant a user access to a universal profile platform associated with a travel system for processing search criteria across the multiple search websites (Ben-Yitschak [0050], [0064], [0129] login or sign-in to the trip planner; [0299] user profile database and trip database may be stored on server or at remote storage sites); 
Regarding the following limitation:
in response to receiving the authentication information: 
grant access to the universal profile platform, wherein the universal profile platform provides access to the first search website and a second search website of the multiple search websites that are external to the travel system and are each subscribed to the universal profile platform, and the first search website is a different website than the second search website 
Ben-Yitschak discloses granting access to the universal profile platform, wherein the universal profile platform provides access to the first search website and a second search website of the multiple search websites that are external to the travel system, and the first search website is a different website than the second search website (Ben-Yitschak [0157], [0170], [0175], [0195], [0225] prices from a third party provider; [0160] APIs connect to Global Distribution System (GDS); [0300] pricing and availability sources may be a GDS or other suppliers not commercially available; [0328] independent provider pricing databases). However, Ben-Yitschak does not teach wherein the search websites are each subscribed to the universal profile platform, but Kane does (Kane [0025] sites are members of the content providers networks; [0026], retailer sites include online travel reservation sites; [0121], [0122] search engines).
One of ordinary skill in the art would have recognized that applying the known technique of restricting profile access to member websites of Kane to Ben-Yitschak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kane to the teaching of Ben-Yitschak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such limiting profile access to member websites. Further, applying member websites to Ben-Yitschak, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient way to increase the security of a user’s private information by exercising control of the websites accessing a profile by requiring memberships. 
Ben-Yitschak does not disclose the following limitations, but Kane does:
generate a tracking cookie based on the user request to access and perform a search at the first search website (Kane [0041] assign a unique tracking cookie to each user when the user initially accesses a web page associated with the content provider 
grant a user permission to access and search the first search website based on the tracking cookie (Kane [0055] upon a request to a web server determine if there is a cookie set by the content provider via a member site);
One of ordinary skill in the art would have recognized that applying the known technique of using a tracking cookie to control the interaction between a user and a website of Kane to Ben-Yitschak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kane to the teaching of Ben-Yitschak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such use of tracking cookies to control the experience of the end user at a website. Further, applying a tracking cookie to Ben-Yitschak, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient integration of personalized information from a user profile into the search results by uniquely identifying each user interacting with a website as they are accessing the website.
Regarding the following limitation:
store, in a universal profile database, profile data that includes the tracking cookie and first search criteria submitted by the user to the first search website, wherein the first search criteria indicates at least one search term and at least one sorting criterion of a first search performed by the first search web site, wherein the at least one sorting criterion indicates whether the user explicitly requested a sort of search results from the first search website based on a sorting parameter;
Ben-Yitschak discloses a traveler profile that stores searches and secondary criteria in the traveler profile for use in future searches (Ben-Yitschak [0022]-[0023], [0041], [0064] secondary criteria 
However, Ben-Yitschak does not disclose capturing a sorting criteria explicitly requested by a user to add to the traveler profile, but Tenorio does (Tenorio [0039] buyer profile containing information compiled from previous search requests made by buyer; [0040] store information from previous searches in buyer profile; [0041] search one or more databases; [0016] each database is accessed by seller website; [0042] a sort request may be submitted and the sort criteria may be stored as a buyer preference). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the traveler profile of Ben-Yitschak by including the sort criteria as taught by Tenorio. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of results a buyer may have to review before identifying a suitable product and seller by sorting the search results to show those most likely to be selected by the buyer first, as suggested by Tenorio (Tenorio [0052]).
Neither Ben-Yitschak nor Tenorio disclose storing profile data that includes a tracking cookie, but Kane does (Kane [0040] store a cookie value that uniquely identifies a user device with the event data; [0041] assign a unique tracking cookie to each user when the user initially accesses a web page associated with the content provider and monitor user actions on the member sites; [0058], [0104] log user events such as search queries).
One of ordinary skill in the art would have been motivated to include the tracking cookie of Kane in the traveler profile of Ben-Yitschak in order to efficiency of the system by allowing a tracking cookie to automatically identify a traveler profile. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a tracking cookie as taught by Kane in the profile of Ben-Yitschak, since the claimed invention is merely a combination of old elements in the art of e-commerce, and in the combination each element merely would have performed the same function as it did 
Ben-Yitschak, as modified by Tenorio, teaches the following limitations:
receive a first request from the second search website, wherein the first request is for the first search criteria stored in the universal profile database (Ben-Yitschak [0160] APIs connect to Global Distribution System (GDS); [0304] trip source accesses commercial scheduled database and non-scheduled databases); and
in response to receiving the first request from the second search website: 
retrieve the profile data from the universal profile database (Ben-Yitschak [0129] request secondary criteria from a traveler profile for filtering; [0301] retrieve profile data); 
Ben-Yitschak does not disclose the following limitations, but Kane does:
grant access to the second search website based on the tracking cookie (Kane [0055] upon a request to a web server determine if there is a cookie set by the content provider via a member site); and
One of ordinary skill in the art would have recognized that applying the known technique of using a tracking cookie to control the interaction between a user and a website of Kane to Ben-Yitschak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kane to the teaching of Ben-Yitschak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such use of tracking cookies to control the experience of the end user at 
Ben-Yitschak, as modified by Tenorio, teaches the following limitations:
direct the first search criteria of the profile data to the second search website, wherein the second search website determines a plurality of second search results in response to receiving the first search criteria, wherein the plurality of second search results are based on the at least one search term and the at least one sorting criterion of the first search criteria (Ben-Yitschak [0170], [0297], [0300] external sources; [0234] output filtered results; [0325] filtering element retrieves GDS data).

Claim 2. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak discloses: 
in response to receiving a second request from a third search website, retrieve the profile data from the universal profile database, wherein the third search website is external to the travel system (Ben-Yitschak [0160] APIs connect to Global Distribution System (GDS); [0129] request secondary criteria from a traveler profile for filtering; [0301] retrieve profile data; [0304] trip source accesses commercial scheduled database and non-scheduled databases; [0170]-[0177] external sources for pricing on single or multiple segments of travel on a specific transportation provider or a combination of providers on several segments).

Claim 8. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak discloses:
in response to the first request from the second search website being received, send a third request to the user to grant the second search website access to the profile data stored in the universal profile database (Ben-Yitschak [0160] APIs connect to Global Distribution System (GDS); [0304] trip source accesses commercial scheduled database and non-scheduled databases); 
receive, from a device of the user, a second authorization to grant the second search website access to the profile data (Ben-Yitschak [0023], [0129] trip planner may have multiple profiles; [0064] ask user whether to use a previously stored profile; [0050], [0064], [0129] login or sign-in to the trip planner; [0299] user profile database and trip database may be stored on server or at remote storage sites); and 
store the second authorization to grant the second search website access to the profile data (Ben-Yitschak [0023], [0129] trip planner may have multiple profiles; [0064] ask user whether to use a previously stored profile; [0050], [0064], [0129] login or sign-in to the trip planner; [0299] user profile database and trip database may be stored on server or at remote storage sites).

Claim 9. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak discloses:
wherein the first search website and the second search website are each associated with merchants that sell a same type of products or services (Ben-Yitschak [0170]-[0177] 

Claim 10. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak discloses:  
wherein the first search website is associated with a first merchant that offers a plurality of products or services, and the second search website is associated with a second merchant that offers only one of the plurality of products or services (Ben-Yitschak [0170]-[0177] external sources for pricing on single or multiple segments of travel on a specific transportation provider or a combination of providers on several segments).

Claim 11. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 11 as shown above in claim 1.

Claim 12. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 12 as shown above in claim 2.

Claim 18. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 18 as shown above in claim 8.

Claim 19. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 19 as shown above in claim 9.

Claim 20. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 20 as shown above in claim 10.

Claim 21. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 21 as shown above in claim 1.

Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yitschak in view of Kane and Tenorio further in view of Gebhard et al. (U.S. 2012/0124071 A1), hereinafter Gebhard.

Claim 3. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 2, as shown above. However, Ben-Yitschak does not disclose the following limitations, but Gebhard does:
in response to receiving the second request from the third search website, compare a first attribute associated with the first search criteria to a second attribute associated with a second search criteria (Gebhard [0045] search history sources ranks the suggested search terms); and 
select the second search criteria for provision to the third search website based on the comparison (Gebhard [0045] rank the search terms based on the timestamp or frequency).
One of ordinary skill in the art would have been motivated to include the search history management of Gebhard in the recorded itinerary templates and secondary criteria of Ben-Yitschak in order to reduce the burden on the traveler for finding the most relevant portions of their search history. It would have been obvious to one of ordinary skill in the art before the effective filing date to include managing a search history as taught by Gebhard in the system of Ben-Yitschak, since the claimed invention is merely a combination of old elements in the art of online searching, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Ben-Yitschak’s system with the improved functionality to increase the relevance of the stored profile information.

Claim 4. 
Ben-Yitschak in view of Kane, Tenorio, and Gebhard teaches all of the elements of claim 3, as shown above. However, Ben-Yitschak does not disclose the following limitations, but Gebhard does: 
wherein the first attribute is a first timestamp indicative of when the first search criteria was submitted to the first search website, the second attribute is a second timestamp indicative of when the second search criteria was submitted to the second search website, and the second timestamp is more recent than the first timestamp (Gebhard [0045] rank search terms based on a time stamp).
One of ordinary skill in the art would have been motivated to include the teachings of Gebhard in the system of Ben-Yitschak for the same reasons discussed above in claim 3.

Claim 5. 
Ben-Yitschak in view of Kane, Tenorio, and Gebhard teaches all of the elements of claim 3, as shown above. However, Ben-Yitschak does not disclose the following limitations, but Gebhard does:  
wherein the first attribute is a first frequency indicating a number of times the user has used the first search criteria, the second attribute is a second frequency indicating a number of times the user has used the second search criteria, and the second frequency is greater than the first frequency (Gebhard [0045] rank search terms based on frequency).
One of ordinary skill in the art would have been motivated to include the teachings of Gebhard in the system of Ben-Yitschak for the same reasons discussed above in claim 3.

Claim 13. 
Ben-Yitschak in view of Kane, Tenorio, and Gebhard teaches all of the elements of claim 13 as shown above in claim 3.

Claim 14. 
Ben-Yitschak in view of Kane, Tenorio, and Gebhard teaches all of the elements of claim 14 as shown above in claim 4.

Claim 15. 
Ben-Yitschak in view of Kane, Tenorio, and Gebhard teaches all of the elements of claim 15 as shown above in claim 5.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yitschak in view of Kane and Tenorio further in view of Patoureaux et al. (U.S. 2012/0124071 A1), hereinafter Patoureaux.

Claim 6. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak discloses:  
determine that a travel product that matches parameters of the first search criteria has been booked (Ben-Yitschak [0048]-[0049], [0253], [0296], [0325] booking segments of a trip); and 
Ben-Yitschak does not disclose the following limitation, but Patoureaux does:
in response to determining that the travel product is booked, purge the first search criteria from the universal profile database (Patoureaux [0029] remove expired GDS information from the cache; [0033] unsuccessful nodes are removed by the maintenance function).
One of ordinary skill in the art would have been motivated to include the search history management of Patoureaux in the recorded itinerary templates and secondary criteria of Ben-Yitschak in order to reduce the burden on the traveler by removing irrelevant portions of their search history. It would have been obvious to one of ordinary skill in the art before the effective filing date to include clearing the search history as taught by Patoureaux in the system of Ben-Yitschak, since the claimed invention is merely a combination of old elements in the art of online searching, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to 

Claim 7. 
Ben-Yitschak in view of Kane and Tenorio teaches all of the elements of claim 1, as shown above. However, Ben-Yitschak does not disclose the following limitations, but Patoureaux does:
determine that a current date is more recent a date provided by the user, wherein the date provided by the user is an expiration date of the first search criteria (Patoureaux [0029] remove expired GDS information from the cache); and 
in response to determining that the current date is more recent than the date provided by the user, allow the first search criteria to expire (Patoureaux [0029] remove expired GDS information from the cache).
One of ordinary skill in the art would have been motivated to include the teachings of Patoureaux in the system of Ben-Yitschak for the same reasons discussed above in claim 6.

Claim 16. 
Ben-Yitschak in view of Kane, Tenorio, and Patoureaux teaches all of the elements of claim 16 as shown above in claim 6.

Claim 17. 
Ben-Yitschak in view of Kane, Tenorio, and Patoureaux teaches all of the elements of claim 17 as shown above in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628